Title: To George Washington from Fredericksburg, Va., citizens, c.20 June 1794 [letter not found]
From: Citizens of Fredericksburg, Va.
To: Washington, George

Letter not found: from Fredericksburg, Va., citizens, c.20 June 1794. On 23 June, Edmund Randolph wrote Charles Carter, Charles Mortimer, and others of Fredericksburg that "Your letter to the President of the United States, on the subject of Mr Archibald Hunter, was put into my hands by him in order that I might take such measures as his case justified. I have therefore determined to forward them to our minister plenipotentiary near the French Republic" (DNA: RG 59, Domestic Letters).